FILED
                           NOT FOR PUBLICATION
                                                                             JUN 13 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOSE ARTURO RODRIGUEZ, Esquire,                  No. 14-56474
Attorney,
                                                 D.C. No. 5:13-cv-00958-JFW-SP
              Plaintiff - Appellant,

 v.                                              MEMORANDUM*

CALIFORNIA RURAL LEGAL
ASSISTANCE, INC.; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                              Submitted June 9, 2016**
                                Pasadena, California

Before: REINHARDT and WARDLAW, Circuit Judges and KORMAN,*** Senior
District Judge.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Edward R. Korman, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
      Jose Arturo Rodriguez, an attorney who suffers from a disabling heart

condition, appeals the Rule 12(b)(6) dismissal of his first amended complaint

(FAC) asserting claims against California Rural Legal Assistance (CRLA) and

various CRLA employees for violation of the Americans with Disabilities Act, 42

U.S.C. § 12111, et seq. (ADA), and California state law. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      1. The district court did not err by dismissing Rodriguez’s action for failure

to state a claim for employment discrimination under the ADA. Although

Rodriguez adequately alleged that he is both disabled and qualified to perform the

essential functions of the Directing Attorney position at CRLA’s Coachella Office,

he did not allege facts indicating a causal link between his disability and his

termination. See Smith v. Clark Cty. Sch. Dist., 727 F.3d 950, 955 (9th Cir. 2013).

The FAC contains detailed allegations of the deterioration of Rodriguez’s working

relationships at CRLA, but none of these allegations indicates that the decision to

terminate Rodriguez’s employment was “motivated even in part by [his]

disability.” Gambini v. Total Renal Care, Inc., 486 F.3d 1087, 1094 (9th Cir.

2007); see also Dark v. Curry County, 451 F.3d 1078, 1084–85 (9th Cir. 2006). In

light of Rodriguez’s failure to state a federal claim, the district court acted within




                                            2
its discretion in declining to exercise supplemental jurisdiction over Rodriguez’s

state law claims. See 28 U.S.C. § 1367(c)(3).

      2. Because the district court allowed Rodriguez to amend his complaint

three times to allege causality, it did not abuse its discretion by denying Rodriguez

a fourth opportunity to amend. See United States v. Corinthian Colleges, 655 F.3d
984, 998 (9th Cir. 2011) (noting that a plaintiff “should have at least one

opportunity” to amend a complaint). The district court correctly reasoned that it

would be futile to do so. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000)

(en banc).

      AFFIRMED.




                                          3